 1   DONALD H. HELLER, SBN 55717
     DONALD H. HELLER,
 2   A Law Corporation
 3   3638 American River Drive
     Sacramento, CA 95825
 4   Tel: (916) 974-3500
     Fax: (916) 520-3497
 5   E-mail: dheller@donaldhellerlaw.com
 6
     ATTORNEYS FOR DEFENDANT
 7   Jorge Eguiluz
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10                    FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA                    CASE NO. 2:17-cr-00053-JAM
12
                                 Plaintiff,
13                                                AMENDED STIPULATION TO MODIFYING
14    vs.                                         TRAVEL RESTRICTIONS, TEMPORARY
                                                  RELEASE OF PASSPORT AND ORDER
15     JORGE EGUILUZ,
16                              Defendant.
17
18
19
20          IT IS HEREBY stipulated by and between the United States of America

21   through its undersigned counsel, Kevin C. Khasigian, Esq., Assistant United States
22
     Attorney, and Donald H. Heller, Esq., counsel for defendant Jorge Eguiluz, that the
23
     restrictions on travel previously imposed upon the defendant be modified to permit
24
25   the defendant to travel to and from the city of Mexico City, Country of Mexico from

26   his place of residence in Stockton, California to the Country of Mexico, November 7,
27
     2019 from SFO San Francisco International and returning to Stockton on November
28
     17, 2019, for the purpose of defendant visiting with his family, including his elderly

                                   1
     AMENDED STIPULATION AND ORDER MODIFYING TRAVEL RESTRICTIONS
                          2:17-cr-00053-JAM
 1   mother who live outside of Mexico City, Mexico. [Exhibit A], is the itinerary for said
 2   travel on United Airlines.
 3
            Defendant Eguiluz on December 11, 2018 was granted a similar order
 4
     modifying his travel to and from Mexico, and the release of his passport by the Hon.
 5
 6   Allison Claire, United States Magistrate Judge (Doc. 139).

 7          The Court should note that the on March 9, 2019, the parties hereto, signed a
 8
     formal agreement to defer prosecution of the indictment against the defendant until
 9
     April 15, 2019 and an agreement to exclude time under the Speedy Trial Act. See
10
11   Doc. 152 [Stipulation to Exclude time and the Deferred Prosecution Agreement

12   which is attached to Doc 152 on filed pages 5-7]. The defendant is no longer subject
13   to pretrial services supervision.
14
            The defendant is aware of the Notice to Defendant Being Released executed
15
     by the defendant on April 10, 2017, remains in full force and effect, specifically that it
16
17   is a criminal offense under Title 18 U.S.C. §3146, if, after having been released, the
18   defendant knowingly fails to appear as required by the conditions of release.
19
            The defendant’s United States Passport which is presently in the possession
20
     of the Clerk of this Court and it is Stipulated that the Clerk of this Court, deliver said
21
22   passport to the defendant in compliance with this Order at the Clerk’s office during

23   regular business hours.
24
            It is further Stipulated that the United States Passport in the name of the
25
     Defendant, be returned by the defendant to the United States District Court Clerk of
26
27   this District in compliance with this Order no later than November 19, 2019.

28

                                   2
     AMENDED STIPULATION AND ORDER MODIFYING TRAVEL RESTRICTIONS
                          2:17-cr-00053-JAM
 1   IT IS SO STIPULATED.
 2   Dated:     November 4, 2019                      DONALD H. HELLER,
                                                      A Law Corporation
 3
                                                      /s/ Donald H. Heller
 4
                                                      DONALD H. HELLER
 5
                                                      Attorney for Defendant
 6                                                    Jorge Eguiluz
 7   Dated:     November 4, 2019                      MCGREGOR W. SCOTT
 8                                                    United States Attorney

 9                                                    /s/ Kevin C. Khasigian by Donald H.
                                                      Heller with Authorization
10
11                                                    KEVIN C. KHASIGIAN
                                                      Assistant U.S. Attorney
12                                                    Attorney for the United States
13
14            I have read and understand this stipulation and the consequences of failing to

15   appear in accordance with this order and promise and agree to comply with its
16
     terms.
17
     Dated: November 4, 2019                          /s/ Jorge Eguiluz
18                                                    JORGE EGUILUZ
19                                                    Defendant

20
                                      [PROPOSED] ORDER
21            Good cause appearing, based on the stipulation of counsel for the parties
22   stated above it is hereby Ordered that:
23            1. The restrictions on travel previously imposed upon the defendant be
24
     modified to permit defendant to travel from his home in Stockton, California through
25
     San Francisco International Airport to Mexico City, Mexico from November 7, 2019
26
27   and returning to Stockton on November 17, 2019, for the purpose of defendant

28

                                   3
     AMENDED STIPULATION AND ORDER MODIFYING TRAVEL RESTRICTIONS
                          2:17-cr-00053-JAM
 1   visiting with his family, including his elderly mother, who live outside of Mexico City,
 2   Mexico.
 3
            2. The United States Passport in the name of the Defendant, previously
 4
     surrendered by the Defendant to the United States District Court, and presently in
 5
 6   the possession of the Clerk of this Court, be delivered to the defendant in

 7   compliance with this Order at the Clerk’s office during regular business hours on or
 8
     after the date of this Order; and
 9
            3. That said Passport be returned to the United States District Court Clerk in
10
11   compliance with this Order no later than November 19, 2019.

12   Dated: November 4, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                   4
     AMENDED STIPULATION AND ORDER MODIFYING TRAVEL RESTRICTIONS
                          2:17-cr-00053-JAM
